Citation Nr: 0939753	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or on 
account of being housebound.



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION


The Veteran had active military service from May 1952 to 
April 1954.  He died in August 1999.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from March and August 2007 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Unfortunately, however, because the claim must be further 
developed, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC).


REMAND

The appellant claims she is entitled to special monthly 
pension (SMP) because she needs regular aid and attendance.  
In her May 2008 substantive appeal to the Board, on VA Form 
9, she indicated she had been involved in an accident and had 
required constant care since.  After a July 2007 aid and 
attendance examination, a private physician affirmatively 
indicated the appellant required nursing home care and 
assistance.  This private physician also indicated the 
appellant had additional disabilities than those noted during 
a prior aid and attendance examination. 

An increased rate of pension is payable if a surviving spouse 
otherwise establishes a factual need for aid and attendance. 
38 C.F.R. § 3.351(c)(3) (2009).  The basic criteria for such 
a need include:  an inability to dress or undress herself, to 
keep herself ordinarily clean and presentable; an inability 
to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; a frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC) held that it was not 
required that all of the disabling conditions enumerated in 
38 C.F.R. § 3.352(a) be found to exist to establish 
eligibility for aid and attendance, only that at least one of 
the enumerated factors be present.

Since there are indications the appellant has additional 
disablement, needs nursing home care, and has been involved 
in an accident so as to now require constant care, an 
examination and opinion are needed to ascertain whether she 
has sufficient functional or other impairment to warrant 
granting her claim for SMP.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the appellant for an 
examination to determine whether she meets 
the requirements for SMP based on the need 
for regular aid and attendance or by 
reason of being housebound.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
designated examiner for review of the 
pertinent medical and other history.

The examination must take into account all 
of the appellant's disabilities.  The 
examination report must contain sufficient 
information to determine whether it is 
at least as likely as not the appellant is 
in need of regular aid and attendance, 
that is, whether she is helpless or so 
nearly helpless as to require the regular 
aid and attendance of another person.  The 
criteria for establishing the need for aid 
and attendance include consideration of 
whether she is blind or so nearly blind as 
to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or whether she is a 
patient in a nursing home because of 
mental or physical incapacity; or whether 
she establishes factually a need for aid 
and attendance under the criteria set 
forth under 38 C.F.R. § 3.352(a) 
(inability to dress/undress, or to keep 
ordinarily clean/presentable; frequent 
adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; inability to feed 
herself; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular 
basis to protect from hazards/dangers 
incident to daily environment).

An opinion is also needed to determine 
whether it is at least as likely as not 
the appellant is housebound, in that she 
is bedridden or substantially confined to 
her home or immediate premises by reason 
of permanent disabilities.

The examiner must discuss the rationale 
for all opinions given.

2.  Then readjudicate the claim for SMP in 
light of this and any other additional 
evidence.  If this claim is not granted to 
the appellant's satisfaction, send her a 
supplemental statement of the case and 
give her an opportunity to respond to it 
before returning the file to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KETIH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



